DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the container volume, recited in claims 1-5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the specification for the “container volume” recited in claims 1-5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 42 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 206403624.
	There is disclosed in the Chinese reference a beverage brewer, comprising: a pump assembly 32; an intake tube assembly 33, connected to an inlet port of the pump assembly; an outflow tube assembly 29, connected to an outlet port of the pump assembly; a brewing material holder assembly 12, configured to hold ground brewing material and arranged at an issue end of the outflow tube assembly; and a container volume 17, configured to accommodate a container assembly 1 that is configured to hold fluid, arranged at an issue portion of the brewing material holder assembly; wherein a suction end of the intake tube assembly is arranged within an interior of the container volume; wherein the pump assembly is configured to draw fluid from within the container volume through the intake tube assembly and to issue the fluid into the brewing material holder assembly through the outflow tube assembly, thereby brewing a beverage in the brewing material holder assembly; and wherein the brewing material holder assembly is configured to issue the brewed beverage into the container volume.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu.
	There is disclosed in Zhu a beverage brewer, comprising: a pump assembly (heating chamber) 20; an intake tube assembly 13, connected to an inlet port 21 of the pump assembly; an outflow tube assembly 14, connected to an outlet port 22 of the pump assembly; a brewing material holder assembly 4, configured to hold ground brewing material and arranged at an issue end of the outflow tube assembly; a container volume 102, configured to accommodate a container assembly 1 that is configured to hold fluid, arranged at an issue portion of the brewing material holder assembly; and a heating element (heater below the heating chamber) 2 disposed below the container volume; wherein a suction end 11 of the intake tube assembly is arranged within an interior of the container volume; wherein the pump assembly is configured to draw fluid from within the container volume through the intake tube assembly and to issue the fluid into the brewing material holder assembly through the outflow tube assembly, thereby brewing a beverage in the brewing material holder assembly; and wherein the brewing material holder assembly is configured to issue the brewed beverage into the container volume.
Claim(s) 8-11, 13, 40 and 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richardson ‘913.
	There is disclosed in Richardson (fig. 8A) a beverage brewer, comprising: a frame 212, 230, 240; a holder assembly 234; an intake tube 232 having a proximal end 233 and a distal end; an intake tube 250 having a proximal end and a distal end; an inlet tube assembly  252 having a proximal end and a distal end; and a pump assembly 246 coupled to the frame, the pump including an inlet port and an outlet port; wherein the proximal end of the intake tube is arranged at a first frame through hole (conduit through frame 240); wherein the distal end of the inlet tube is coupled to the frame and is arranged in fluid communication with the proximal end of the intake tube at the first frame through hole; wherein the proximal end of the inlet tube is coupled to the inlet port of the pump assembly; wherein the proximal end of the outlet tube is coupled to the outlet port of the pump assembly; wherein the distal end of the outlet tube is arranged at a second frame through hole (conduit in frame 230); wherein the pump assembly is configured to draw fluid from the distal end of the intake tube through the intake tube and the inlet tube, and to issue the drawn fluid through the outlet tube; and wherein the holder assembly is configured to be arranged to receive the issued fluid from the outlet tube.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 206403624 in view of Baker.
	Baker discloses that it is known in the art to make use of an air vent tube 9a coupled to an intake tube 9 of a beverage brewer.
	It would have been obvious to one skilled in the art to provide the apparatus of CN 206403624 with the air vent tube arrangement taught in Baker, in order to ensure a constant flow of fluid to the brewing material holder.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Baker.
	Baker discloses that it is known in the art to make use of an air vent tube 9a coupled to an intake tube 9 of a beverage brewer.
	It would have been obvious to one skilled in the art to provide the apparatus of Zhu with the air vent tube arrangement taught in Baker, in order to ensure a constant flow of fluid to the brewing material holder.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson ‘913 in view of Baker.
	Baker discloses that it is known in the art to make use of an air vent tube 9a coupled to an intake tube 9 of a beverage brewer.
	It would have been obvious to one skilled in the art to provide the apparatus of Richardson with the air vent tube arrangement taught in Baker, in order to ensure a constant flow of fluid to the brewing material holder.
Allowable Subject Matter
Claims 12, 14-36, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Prosen, Heden and Glucksman are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761